Citation Nr: 0425122	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  01-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1971 to 
November 1974.

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for a blood clotting disorder (hypercoagulability 
state) claimed due to exposure to herbicides.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  The veteran testified before an RO 
hearing officer in June 2001.  During that hearing, the 
veteran's representative requested that service connection 
for peripheral neuropathy secondary to Agent Orange exposure 
also be considered.  

The veteran and his spouse testified before the undersigned 
Veterans Law Judge in November 2002.  During that hearing, 
the representative clarified that the only issue on appeal 
was one of entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure.  

In March 2003, the Board remanded the case to the RO for 
additional development.  In May 2003, the RO denied service 
connection for back strain.  The veteran submitted a notice 
of disagreement (NOD) and the RO issued a statement of the 
case (SOC).  The veteran did not timely submit a VA Form 9, 
Substantive Appeal, or other document in lieu of a VA Form 9.  
Therefore, the Board does not have jurisdiction over that 
issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for peripheral 
neuropathy as secondary Agent Orange exposure while he served 
in Korea.  In July 2003, the veteran submitted a VA Form 21-
4138 on which he wrote, "In 1972 and 1973, I served in 
combat operations in the U.S. Army with the 269th Aviation 
Company.  Our missions were in and around Vietnam."  As 
such, the Board finds that additional development is required 
concerning the veteran's reported service in Vietnam.  

Accordingly, the case is Remanded for the following:

1.  The RO should request the appellant 
to furnish detailed information 
concerning his service in Vietnam, to 
include the circumstance, dates, 
locations, the identity of his unit and 
any units to which he was attached, and 
any military records documenting his 
assignments, to include TDY orders.

2.  Thereafter the RO should request the 
National Personnel Records Center (NPRC) 
to furnish a copy of the appellant's 
personnel records.  Based on the 
information provided by the veteran the 
RO should request the NPRC to conduct a 
search of the morning reports for the 
times in question in order to verify any 
TDY assignments.  The RO should also 
contact the appropriate organization in 
order to determine if, as part if the 
269th Aviation Company responsibilities 
and duties, individuals were sent to 
Vietnam on TDY assignments.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
readjudicate the issue in appellate 
status.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) and the opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




